            Case 6:18-bk-06835-KSJ        Doc 12     Filed 01/10/19    Page 1 of 2



                                      ORDERED.


     Dated: January 10, 2019




                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION
                               www.flmb.uscourts.gov

 IN RE:                                                         CASE NO.: 6:18-bk-06835-KSJ
                                                                                CHAPTER 7
 Reshma K. Persaud-Decruiz,
       Debtor.
 _________________________________/

             ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY

       THIS CASE came on consideration without a hearing on Provident Funding Associates,
L.P.’s (“Secured Creditor”) Motion for Relief from Stay (Docket No. 9).          No appropriate
response has been filed in accordance with Local Rule 2002-4. Accordingly, it is:

       ORDERED:
   1. Secured Creditor’s Motion for Relief from Automatic Stay is GRANTED.
   2. The automatic stay imposed by 11 U.S.C. § 362 is terminated as to the Secured
       Creditor’s interest in the following property located at 6529 La Jolla Street, Orlando, FL
       32818, in Orange County, Florida, and legally described as:

                                               1
            Case 6:18-bk-06835-KSJ        Doc 12     Filed 01/10/19     Page 2 of 2



       Northwest ¼ of Section 25, Township 22 South, Range 28 East, Orange
       County, Florida. Less the South 182.8 Feet and less the West 235 Feet
       thereof. Also the East 15 Feet of the West 235 Feet of the Northeast ¼ of the
       Southeast 1/4 of the Northwest ¼ of the Northwest ¼ of Section 25,
       Township 22 South, Range 28 East, Orange County, Florida. Less Roadway
       on South.
   3. The Order Granting Relief from Stay is entered for the sole purpose of allowing Secured
       Creditor to exercise any and all in rem remedies against the property described above.
       Secured Creditor shall not seek an in personam judgment against Debtor(s).
   4. Secured Creditor is further granted relief in order to contact the Debtor(s) by telephone or
       written correspondence in order to discuss the possibility of a forbearance agreement,
       loan modification, refinance agreement or loan workout/loss mitigation agreement.


                                              ###
Attorney, Nathalie Rodriguez, is directed to serve a copy of this order on interested parties and
file a proof of service within 3 days of entry of the order.




                                               2
